EXHIBIT 10.3

October     , 2007

Board of Directors

Point Therapeutics, Inc.

70 Walnut Street

Wellesley Hills, Massachusetts 02481

Board of Directors

DARA BioSciences, Inc.

4505 Falls of the Neuse Road

Raleigh, North Carolina 27609

Letter Agreement Regarding Shares

Ladies and Gentlemen:

I, the undersigned stockholder of Point Therapeutics, Inc, intending to be
legally bound, hereby agree with Point Therapeutics, Inc., a Delaware
corporation (“Point”) and DARA BioSciences, Inc., a Delaware corporation
(“DARA”) as follows in order to induce Point and DARA to enter into that certain
Agreement and Plan of Merger, dated as of October 9, 2007 (the “Agreement”), by
and among DARA, Point and DP Acquisition Corp., a Delaware corporation (“Merger
Sub”), pursuant to which Merger Sub shall be merged with and into DARA resulting
in DARA becoming a wholly-owned subsidiary of Point (the “Merger”).

1. Agreement to Vote Shares. Subject to Paragraph 2 hereof, at every meeting of
the stockholders of Point called with respect to the following actions, and at
every adjournment thereof, and on every action or approval by written consent of
the stockholders of Point with respect to the following actions, or in any other
circumstances upon which a vote, consent or other approval with respect to the
following actions is sought, I agree to vote all outstanding shares of the Point
Common Stock that I hold of record and beneficially, and any additional
outstanding shares of the Point that I hold of record and beneficially as of the
relevant record date (the “Shares”), in person or by proxy, in favor of approval
of the Reverse Stock Split, the Name Change and the issuance of Point Common
Stock in the Merger pursuant to the Agreement, and any other actions
contemplated thereby.

2. Exceptions. Notwithstanding the provisions of Paragraph 1 above, I will have
no obligation to vote any of my Shares pursuant to Paragraph 1 hereof unless:

(a) there shall not be in effect, on the date of the vote taken with respect to
the Merger, any statute, rule, regulation, order or injunction of a court of
competent jurisdiction which prohibits, restricts or makes illegal the
consummation of the Merger; and

(b) the Registration Statement to be filed with the SEC by Point under the
Securities Act to register the shares of the Point Common Stock to be issued in
the Merger shall have become effective under the Securities Act and shall not be
the subject of any stop order or proceeding by the SEC seeking a stop order.

 



--------------------------------------------------------------------------------

3. Limitation. I agree that I will retain at all times the right to vote my
Shares in my sole discretion on all matters, other than those set forth in
Paragraph 1 hereof, that are at any time or from time to time presented for
consideration by the Company’s stockholders generally.

4. No Other Voting Agreements. I agree that I will not, nor will I permit any
entity under my control to, deposit any of my Shares in a voting trust or
subject any of my Shares, directly or indirectly, to any arrangement with
respect to the voting of the Shares in any manner inconsistent with this Letter
Agreement.

5. Transfer Restrictions. I agree that, between the date of this Letter
Agreement and the closing date of the Merger, I will not sell, transfer, pledge,
give, hypothecate, assign or otherwise alienate or transfer, by proxy or
otherwise (including any transfer by operation of law or by will or by the laws
of descent and distribution), or enter into any contract, option or other
arrangement (including any profit sharing arrangement) with respect to the sale,
transfer, assignment or other disposition of, any of my Shares, except to a
person who is a party to an agreement with DARA and Point in the form of this
Letter Agreement.

I further agree that I will not (1) offer, pledge, announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
or otherwise transfer or dispose of, directly or indirectly, any shares of
common stock, $0.01 per share par value, of Point (the “Common Stock”) or any
securities convertible into or exercisable or exchangeable for Common Stock
(including without limitation, Common Stock which may be deemed to be
beneficially owned by me in accordance with the rules and regulations of the SEC
and securities which may be issued upon exercise of a stock option or warrant)
or (2) enter into any swap or other agreement that transfers, in whole or in
part, any of the economic consequences of ownership of the Common Stock, whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise, during
the periods below (collectively, the “Restriction Period”):

(i) the six months following the closing date of the Merger; and

(ii) the six months following the period in subparagraph (i) above, provided
that, during such second six-month period, the restrictions of this section
shall not apply to an aggregate amount of Common Stock that does not exceed the
volume limitations of Rule 144 promulgated under the Securities Act in any
three-month period.

In furtherance of the foregoing, Point, and any duly appointed transfer agent
for the registration or transfer of the securities described herein, are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Letter Agreement.

6. Capacity. I agree that I am executing this Letter Agreement solely in my
capacity as a stockholder of Point. Nothing contained in this Letter Agreement
shall limit or otherwise affect the conduct or exercise of my fiduciary duties
as an officer or director of Point.

 

2



--------------------------------------------------------------------------------

7. Specific Performance. I agree that irreparable damage would occur in the
event any of the provisions of this Letter Agreement were not performed in
accordance with the terms hereof, and DARA and Point each shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.

8. Further Assurances. I agree that I will, from time to time, take such actions
and execute and deliver, or cause to be executed and delivered, such additional
or further transfers, assignments, endorsements, consents and other instruments
as DARA or Point may reasonably request for the purpose of effectively carrying
out the purposes of this Letter Agreement.

9. Consent and Waiver. I hereby give any consents or waivers that are reasonably
required for the consummation of the Merger under the terms of any agreements to
which I am a party as a stockholder of Point or pursuant to any rights I may
have as a stockholder of Point.

10. Entire Agreement; Binding Effect. This Letter Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all other prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereof, and shall
be binding upon the successors, assigns, heirs, executors and personal
representatives (as applicable) of the parties hereto.

11. Governing Law. This Letter Agreement will be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

12. Defined Terms. Capitalized terms not otherwise defined herein shall have the
meanings given to them in the Agreement.

13. Termination. This Letter Agreement shall terminate and have no further force
or effect as of the earlier to occur of (a) such date and time as the
Restriction Period ends, or (b) such date and time as the Agreement shall have
been terminated in accordance with Article IX thereof.

 

[The next page is the signature page.]

 

3



--------------------------------------------------------------------------------

    Very truly yours, Dated: October     , 2007     Name:        

     

[Signature]

    Point Therapeutics, Inc.     By:         Name:         Title:         DARA
BioSciences, Inc.     By:         Name:         Title:    

 

4